--------------------------------------------------------------------------------

Exhibit 10.2
 
 
NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.
 
WARRANT
 
APPLIED DNA SCIENCES, INC.

    Warrant No.:__ Issue Date: June 3, 2014

 
Applied DNA Sciences, Inc., a Delaware corporation (the “Company”), hereby
certifies that ________________, for value received, (the “Warrant Holder,”
which term includes its successors and registered assigns) is entitled, subject
to the terms set forth below, to purchase an aggregate of ________ shares of
common stock, par value $0.001 per share, of the Company (the “Common Stock”) at
an exercise price of $0.13744 per share (the “Exercise Price”). The shares of
Common Stock purchasable upon exercise of this Warrant, as adjusted from time to
time pursuant to the provisions of this Warrant, are sometimes hereinafter
referred to as the “Warrant Shares”.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Company and the Warrant Holder hereby agree as follows:
 
1.   Exercise of Warrant. This Warrant may be exercised in whole or in part
during the one-year period commencing on June 3, 2014 and expiring at 5:00 p.m.,
New York City time, on June 2, 2015 (the “Exercise Term”), or if such day is a
day on which banking institutions in the State of New York are authorized by law
to close, then on the next succeeding day which shall not be such a day, by
presentation and surrender of this Warrant evidencing the Warrant to be
exercised to the Company at its principal office or at the office of its stock
transfer agent, if any, with the Exercise Form annexed hereto duly executed, and
payment of the Exercise Price. If any Warrant should be exercised in part only,
the Company shall, upon surrender of this Warrant for cancellation and
presentment of the Exercise Form, execute and deliver a new Warrant or Warrants,
as the case may be, evidencing the rights of the Warrant Holder thereof to
purchase the balance of the shares purchasable thereunder. Upon receipt by the
Company of this Warrant at its office, or by the stock transfer agent of the
Company at its office, in proper form for exercise together with the payment of
the Exercise Price, the Warrant Holder shall be deemed to be the holder of
record of the Warrant Shares, notwithstanding that the stock transfer books of
the Company shall then be closed or that certificates representing such Warrant
Shares shall not then be actually delivered to the Warrant Holder. Certificates
for the Warrant Shares shall be delivered to the Warrant Holder within a
reasonable time following the exercise of this Warrant in accordance with the
foregoing.
 

- 1 -

 

 

 
        2.   Reservation and Listing of Shares. The Company hereby agrees that
at all times there shall be reserved for issuance and delivery upon exercise of
this Warrant, such number of shares of its Common Stock as shall be required for
issuance and delivery upon exercise of this Warrant. As long as this Warrant is
outstanding, the Company shall use its best efforts to cause all shares of
Common Stock issuable upon the exercise of this Warrant to be quoted on The Over
The Counter Bulletin Board or the Over The Counter Market Group (“OTCQB”) or
listed on NASDAQ or a national securities exchange, if such shares of Common
Stock, as a class, are theretofore so quoted or listed.
 
        3.   Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. Any
fraction of a share called for upon any exercise hereof shall be canceled. The
Warrant Holder, by his acceptance hereof, expressly waives any right to receive
any fractional share of stock or fractional Warrant upon exercise of this
Warrant.
 
        4.   Exchange, Transfer, Assignment or Loss of Warrant. This Warrant is
exchangeable, without expense, at the option of the Warrant Holder, upon
presentation and surrender of this Warrant evidencing such Warrants to the
Company at its office or at the office of its stock transfer agent, if any, for
other Warrants of different denominations entitling the Warrant Holder thereof
to purchase in the aggregate the same number of shares of Common Stock as are
purchasable thereunder at the same respective Exercise Price. Subject to
Section 8 hereof, upon surrender of this Warrant to the Company at its principal
office or at the office of its stock transfer agent, if any, with a duly
executed assignment form and funds sufficient to pay the applicable transfer
tax, if any, the Company shall, without charge, execute and deliver new
Warrant(s) in the name of the assignee named in such instrument of assignment
and the original Warrant shall promptly be canceled. This Warrant may be divided
or combined with other Warrants which carry the same rights upon presentation of
this Warrant at the office of the Company or at the office of its stock transfer
agent, if any, together with a written notice signed by the Warrant Holder
hereof specifying the names and denominations in which new Warrants are to be
issued. Upon receipt by the Company of evidence satisfactory to it of the loss,
theft, destruction or mutilation of this Warrant, and, in the case of loss,
theft or destruction, of reasonably satisfactory indemnification, and upon
surrender and cancellation of this Warrant, if mutilated, the Company will
execute and deliver new Warrants of like tenor and date.
 
        5.   Rights of the Warrant Holder. The Warrant Holder shall not, by
virtue hereof, be entitled to any rights of a shareholder of the Company until
exercise of any Warrants.
 
        6.   Adjustments of Purchase Price and Number of Shares.
 
       (a)   Subdivision and Combination. If the Company shall at any time
subdivide or combine the outstanding shares of Common Stock by way of stock
split, reverse stock split or the like, the Exercise Price shall forthwith be
proportionately increased or decreased.
 

- 2 -

 

 

 
       (b)   Adjustment in Number of Shares. Upon each adjustment of the
Exercise Price pursuant to the provisions of paragraph 6(a), the number of
shares of Common Stock issuable upon the exercise of this Warrant shall be
adjusted to the nearest full share of Common Stock by multiplying a number equal
to the Exercise Price in effect immediately prior to such adjustment by the
number of shares of Common Stock issuable upon exercise of this Warrant
immediately prior to such adjustment and dividing the product so obtained by the
adjusted Exercise Price.
 
       (c)   Reclassification, Consolidation, Merger, etc. In case of any
reclassification or change of the outstanding shares of Common Stock (other than
a change in par value to no par value, or from no par value to par value, or as
a result of a subdivision or combination), or in the case of any consolidation
of the Company with, or merger of the Company into, another corporation (other
than a consolidation or merger in which the Company is the surviving corporation
and which does not result in any reclassification or change of the outstanding
shares of Common Stock, except a change as a result of a subdivision or
combination of such shares or a change in par value, as aforesaid), or in the
case of a sale or conveyance to another corporation of all or a substantial part
of the property of the Company, the Warrant Holder shall thereafter have the
right to purchase the kind and number of shares of stock and other securities
and property receivable upon such reclassification, change, consolidation,
merger, sale or conveyance as if the Warrant Holder were the owner of the shares
of Common Stock underlying this Warrant immediately prior to any such events at
a price equal to the product of (x) the number of shares issuable upon exercise
of this Warrant and (y) the Exercise Price in effect immediately prior to the
record date for such reclassification, change, consolidation, merger, sale or
conveyance as if such Warrant Holder had exercised this Warrant.
 
(d)   Dividends and Other Distributions with Respect to Outstanding Securities.
In the event that the Company shall at any time prior to the exercise of all
Warrants declare a dividend (other than a dividend consisting solely of shares
of Common Stock or a cash dividend or distribution payable out of current or
retained earnings) or otherwise distribute to the holders of its Common Stock
any monies, assets, property, rights, evidences of indebtedness, securities
(other than shares of Common Stock), whether issued by the Company or by another
person or entity, or any other thing of value, the Warrant Holder of the
unexercised Warrants shall thereafter be entitled, in addition to the shares of
Common Stock or other securities receivable upon the exercise thereof, to
receive, upon the exercise of such Warrants, the same monies, property, assets,
rights, evidences of indebtedness, securities or any other thing of value that
they would have been entitled to receive at the time of such dividend or
distribution. At the time of any such dividend or distribution, the Company
shall make appropriate reserves to ensure the timely performance of the
provisions of this Subsection 6(d).
 
(e)   Warrant After Adjustment. Irrespective of any change pursuant to this
Section 6 in the Exercise Price or in the number, kind or class of shares or
other securities or other property obtainable upon exercise of this Warrant,
this Warrant may continue to express as the Exercise Price and as the number of
shares obtainable upon exercise, the same price and number of shares as are
stated herein.
 

- 3 -

 

 

 
(f)   Statement of Calculation. Whenever the Exercise Price shall be adjusted
pursuant to the provisions of this Section 6, the Company shall forthwith file
at its principal office, a statement signed by an executive officer of the
Company specifying the adjusted Exercise Price determined as above provided in
such section. Such statement shall show in reasonable detail the method of
calculation of such adjustment and the facts requiring the adjustment and upon
which the calculation is based. The Company shall forthwith cause a notice
setting forth the adjusted Exercise Price to be sent by certified mail, return
receipt requested, postage prepaid, to the Warrant Holder.
 
7.   Definition of “Common Stock”. For the purpose of this Warrant, the term
“Common Stock” shall mean, in addition to the class of stock designated as the
Common Stock, $.001 par value, of the Company on the date hereof, any class of
stock resulting from successive changes or reclassifications of the Common Stock
consisting solely of changes in par value, or from par value to no par value, or
from no par value to par value. If at any time, as a result of an adjustment
made pursuant to one or more of the provisions of Section 6 hereof, the shares
of stock or other securities or property obtainable upon exercise of this
Warrant shall include securities of the Company other than shares of Common
Stock or securities of another corporation, then thereafter the amount of such
other securities so obtainable shall be subject to adjustment from time to time
in a manner and upon terms as nearly equivalent as practicable to the provisions
with respect to Common Stock contained in Section 6 hereof and all other
provisions of this Warrant with respect to Common Stock shall apply on like
terms to any such other shares or other securities.
 
8.   Restrictions on Offer and Sale. The Warrant Holder acknowledges that the
shares of Common Stock acquired upon the exercise of this Warrant, if not
registered, will have restrictions upon resale imposed by state and federal
securities laws and shall bear a restrictive legend in substantially the
following form:
 
NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.
 
THE SALE, ASSIGNMENT, CONVEYANCE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE
SECURITIES REPRESENTED BY THIS WARRANT IS PROHIBITED EXCEPT (1) PURSUANT TO
REGISTRATION UNDER THE ACT OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE ACT, AND ANY CERTIFICATE REPRESENTING WARRANT SHARES
SHALL BEAR A LEGEND TO SUCH EFFECT.
 

- 4 -

 

 

 
9.   Notices to Warrant Holders. Nothing contained in this Warrant shall be
construed as conferring upon the Warrant Holder the right to vote or to consent
or to receive notice as a shareholder in respect of any meetings of shareholders
for the election of directors or any other matter, or as having any rights
whatsoever as a shareholder of the Company. If, however, at any time prior to
the expiration of this Warrant and its exercise, any of the following events
shall occur:
 
   (a)   The Company shall take a record of the holders of its shares of Common
Stock for the purpose of entitling them to receive a dividend or distribution
payable otherwise than in cash, or a cash dividend or distribution payable
otherwise than out of current or retained earnings, as indicated by the
accounting treatment of such dividend or distribution on the books of the
Company; or
 
   (b)           The Company shall offer to all the holders of its Common Stock
any additional shares of capital stock of the Company or securities convertible
into or exchangeable for shares of capital stock of the Company, or any warrant,
right or option to subscribe therefor; or
 
   (c)   A dissolution, liquidation or winding up of the Company (other than in
connection with a consolidation or merger) or a sale of all or substantially all
of its property, assets and business shall be proposed; or
 
   (d)           There shall be any capital reorganization or reclassification
of the capital stock of the Company, or consolidation or merger of the Company
with another entity; then, in anyone or more of said events, the Company shall
give written notice of such event at least fifteen (15) days prior to the date
fixed as a record date or the date of closing the transfer books for the
determination of the shareholders entitled to such dividend, distribution,
convertible or exchangeable securities or subscription rights, warrants or
options, or entitled to vote on such proposed dissolution, liquidation, winding
up or sale. Such notice shall specify such record date or the date of closing
the transfer books, as the case may be. Failure to give such notice or any
defect therein shall not affect the validity of any action taken in connection
with the declaration or payment of any such dividend or distribution, or the
issuance of any convertible or exchangeable securities or subscription rights,
warrants or options, or any proposed dissolution, liquidation, winding up or
sale.
 
10.          Notices.
 
   (a)   All communications under this Warrant shall be in writing and shall be
mailed by certified mail, postage prepaid, return receipt requested, or
telecopied with confirmation of receipt or delivered by hand or by overnight
delivery service:

         
If to the Company at:
 
Applied DNA Sciences, Inc.
     
Attn: Karol Kain Gray, Chief Financial Officer
     
50 Health Sciences Drive
     
Stony Brook, New York 11790

 

- 5 -

 

 

 
If to the Warrant Holder, to the address of such Warrant Holder as it appears in
the stock or warrant ledger of the Company.
 
   (b)   Any notice so addressed, when mailed by registered or certified mail
shall be deemed to be given three days after so mailed, when telecopied shall be
deemed to be given when transmitted, or when delivered by hand or overnight
shall be deemed to be given when hand delivered or on the day following deposit
with the overnight delivery service.
 
11.          Successors. All the covenants and provisions of this Warrant by or
for the benefit of the Warrant Holder shall inure to the benefit of his
successors and assigns hereunder.
 
12.          Termination. This Warrant (and the right to purchase Warrant Shares
upon exercise hereof) will terminate on June 2, 2015.
 
13.          Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of New York or any other jurisdictions) that would
cause the application of the laws of any jurisdictions other than the State of
New York. The Company hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in The City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. In the event that any provision
of this Warrant is invalid or unenforceable under any applicable statute or rule
of law, then such provision shall be deemed inoperative to the extent that it
may conflict therewith and shall be deemed modified to conform to such statute
or rule of law. Any such provision which may prove invalid or unenforceable
under any law shall not affect the validity or enforceability of any other
provision of this Warrant.
 
14.          Entire Agreement, Amendment, Waiver. This Warrant and all
attachments hereto and all incorporation by references set forth herein, set
forth the entire agreement and understanding between the parties as to the
subject matter hereof and merges and supersedes all prior discussions,
agreements and understandings of any and every nature among them. This Warrant
may be amended, the Company may take any action herein prohibited or omit to
take any action herein required to be performed by it, and any breach of any
covenant, agreement, warranty or representation may be waived, only if the
Company has obtained the written consent or waiver of the Warrant Holder. No
course of dealing between or among any persons having any interest in this
Warrant will be deemed effective to modify, amend or discharge any part of this
Warrant or any rights or obligations of any person under or by reason of this
Warrant.
 

- 6 -

 

 

 
THIS SPACE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS
 

- 7 -

 

 

 
IN WITNESS WHEREOF, the undersigned has executed this Warrant as of this
3rd  day of June, 2014.
 

        APPLIED DNA SCIENCES, INC.                    
By:
      Name: Karol Kain Gray    
Title: Chief Financial Officer
 

 

- 8 -

 

 

 
APPLIED DNA SCIENCES, INC.
 
WARRANT ASSIGNMENT FORM
 
(To be signed only upon assignment of Warrant)
 
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto

     

(Name and address of assignee must be printed or typewritten)
 
the rights of the undersigned with respect to the Warrant surrendered herewith
to the extent of ( ___________________ ) shares of Common Stock, $.001 par value
per share, of Applied DNA Sciences, Inc. (the “Company”), hereby irrevocably
constituting and appointing _________________ , attorney to make such transfer
on the books of the Company, with full power of substitution in the premises.
 

      Dated:                                                               
Signature of Registered Holder
     
Signature(s) Guaranteed:
       
Signature of Registered Holder, if more than one
               
Name of Registered Holder
               
Name of Registered Holder, if more than one

 
 
Note:
The above signature(s) must correspond with the name(s) as it (they) appear(s)
upon the Warrant in every particular, without alteration or enlargement or any
change whatever.

 

- 9 -

 

 

 
APPLIED DNA SCIENCES, INC.
 
WARRANT EXERCISE FORM
 
(To be executed upon exercise of  Warrant)
 
The undersigned, the record holder of this Warrant, hereby irrevocably elects to
exercise the right, represented by this Warrant, to purchase               of
the Warrant Shares.


The undersigned requests that a certificate for the Warrant Shares being
purchased be registered in the name of               and that such certificate
be delivered to                .
 

     
Dated:___________
       
(Signature)
               
(Printed Name)
     

 

- 10 -

 